               Case 20-12841-MFW                Doc 1000        Filed 07/27/21         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                  Case No. 20-12841 (MFW)

                               Debtors.                             (Jointly Administered)



                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF KINGS                     )

I, Sung Jae Kim, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
       NY 11219.

    3. On the 22nd day of July, 2021, DRC, under my supervision, caused to be served a true and
       accurate copy of the “Eighth Monthly Fee Statement of Phoenix Executive Services, LLC,
       Providing a Chief Restructuring Officer and Certain Additional Personnel to the Debtors, and
       for Compensation for Services Rendered and Reimbursement of Expenses Incurred from the
       Period of June 1, 2021 Through June 30, 2021” (Docket No. 999), upon the parties as set forth
       on Exhibit 1, attached hereto, via electronic mail.

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 26th day of July, 2021, Brooklyn, New York.


                                                                         By___________________________
                                                                                Sung Jae Kim
Sworn before me this
26th day of July, 2021

_______________________
Notary Public

1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four
         digits of their federal tax identification numbers is not provided herein. A complete list of such information
         may be obtained on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing
         address for the debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite
         110, Deerfield Beach, FL 33442.
Case 20-12841-MFW   Doc 1000   Filed 07/27/21   Page 2 of 3
                                      Case 20-12841-MFW                Doc 1000      Filed 07/27/21        Page 3 of 3
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Page

Page # : 1 of 1                                                                                                                     07/22/2021 10:19:28 PM

000073P001-1447S-103                  000076P001-1447S-103                          000007P002-1447S-103                 000102P001-1447S-103
BERGER SINGERMAN LLP                  BERGER SINGERMAN LLP                          OFFICE OF THE US TRUSTEE             PACHULSKI STANG ZIEHL & JONES LLP
BRIAN G RICH,ESQ                      MCIHAEL J NILES, ESQ                          HANNAH MCCOLLUM                      BRADFORD J SANDLER;COLIN R ROBINSON
313 NORTH MONROE ST.,STE 301          313 NORTH MONROE ST.,STE 301                  844 KING ST                          919 N MARKET ST.,17TH FLOOR
TALLAHASSEE FL 32301                  TALLAHASSEE FL 32301                          STE 2207                             WILMINGTON DE 19801
BRICH@BERGERSINGERMAN.COM             MNILES@BERGERSINGERMAN.COM                    WILMINGTON DE 19801                  BSANDLER@PSZJLAW.COM
                                                                                    HANNAH.MCCOLLUM@USDOJ.GOV


000102P001-1447S-103
PACHULSKI STANG ZIEHL & JONES LLP
BRADFORD J SANDLER;COLIN R ROBINSON
919 N MARKET ST.,17TH FLOOR
WILMINGTON DE 19801
CROBINSON@PSZJLAW.COM




               Records Printed :      5
